     Case 2:18-cv-02659-TLN-CKD Document 40 Filed 06/01/20 Page 1 of 3

 1   Douglas E. Watts, SBN 182274
     THE WATTS LAW FIRM, P.C.
 2   193 Blue Ravine Rd., Suite 100
     Folsom, CA 95630
 3   Telephone: (916) 673-9008
     Facsimile: (916) 404-5031
 4   E-mail: dwatts@wattslawfirmpc.com

 5   Attorneys for Plaintiff CATHERINE GODDARD

 6   C. Christine Maloney, SBN 226575
     MALONEY EMPLOYMENT LAW
 7   203 Flamingo Road, Suite 305
     Mill Valley, CA 94941
 8   Telephone: (415) 745-8081
     E-mail: christine@maloney-worklaw.com
 9
     Attorneys for Defendant COUNTY OF EL DORADO
10

11                                   UNITED STATES DISTRICT COURT

12                                 EASTERN DISTRICT OF CALIFORNIA

13   CATHERINE GODDARD,                                     Case No. 2:18-cv-02659-TLN-CKD

14                                                          STIPULATION AND ORDER FOR FURTHER
                   Plaintiff,                               CONTINUANCE OF HEARING ON
15                                                          DEFENDANTS’ MOTION FOR SUMMARY
     v.                                                     JUDGMENT/SUMMARY ADJUDICATION
16
                                                            Current MSJ/MSA Hearing Date: June 11, 2020
17   COUNTY OF EL DORADO; and DOES 1                        Requested NEW Hearing Date: July 23, 2020
     through 50 Inclusive,
18                                                          Time:                                    2:00 p.m.
                                                            Courtroom:                               2, 15th Floor
19                 Defendants                               Judge:                       The Hon. Troy L. Nunley
20
            I.     STIPULATION
21

22          Plaintiff CATHERINE GODDARD (“GODDARD”) and Defendant COUNTY OF EL

23   DORADO (“COUNTY,” and collectively “THE PARTIES”) do hereby stipulate and agree as

24   follows:

25          GODDARD has a pending Motion To Modify The Court’s Initial Pretrial Scheduling Order

26   (Doc. 18) which seeks to re-open discovery and other relief. The Motion to Modify is opposed by

27

28
                                                             -1-
                           STIPULATION FOR FURTHER CONTINUANCE OF HEARING ON DEFENDANTS’ MSJ/MSA –
                             GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
     Case 2:18-cv-02659-TLN-CKD Document 40 Filed 06/01/20 Page 2 of 3

 1   the COUNTY and has been taken under submission by the Court. The COUNTY has a pending

 2   Motion For Summary Judgment/Summary Adjudication (Doc. 37), which was originally set for

 3   hearing on March 5, 2020 and continued to April 2, 2020 upon GODDARD’S unopposed ex parte

 4   application (Docs. 26-28).
 5          THE PARTIES agree that it makes sense to have GODDARD’s Motion to Modify decided
 6   before the Motion for Summary Judgment/Adjudication. THE PARTIES further agree that the
 7
     COVID-19 pandemic, and various governmental responses to such pandemic and the resulting
 8
     disruption to daily life, continues to have an impact on counsels’ ability to carry out the work
 9
     necessary on the pending Motion for Summary Judgment. Therefore, THE PARTIES hereby
10
     stipulate to further continue and reset the hearing on COUNTY’s Motion for Summary
11
     Judgment/Summary Adjudication to July 23, 2020.
12
            So stipulated:
13

14   Dated: May 27, 2020                                  The WATTS LAW FIRM, P.C.

15                                                                    /s/ Douglas E. Watts
                                                          By:
16                                                               Douglas E. Watts, Esq.
                                                                 Attorneys for Plaintiff
17

18
            So stipulated:
19

20
     Dated: May 28, 2020                                  Maloney Employment Law
21
                                                                      /s/ C. Christine Maloney
22
                                                          By:
23
                                                                 C. Christine Maloney, Esq.
24                                                               Attorneys for Defendant COUNTY OF EL
                                                                 DORADO
25

26

27

28
                                                                -2-
                             STIPULATION FOR FURTHER CONTINUANCE OF HEARING ON DEFENDANTS’ MSJ/MSA –
                               GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
     Case 2:18-cv-02659-TLN-CKD Document 40 Filed 06/01/20 Page 3 of 3

 1          II.     ORDER

 2
            Based upon the foregoing stipulation of THE PARTIES, the Court finds good cause to
 3
     further continue the COUNTY’S Motion for Summary Judgment/Adjudication (Doc. 37). The
 4
     hearing date shall be continued and reset to July 23, 2020, at 2:00 p.m., in Courtroom 2 before
 5
     the Honorable Troy L. Nunley. All briefing shall be filed in accordance with Local Rule 230 and
 6
     the new hearing date.
 7

 8          It is so ordered.

 9   Date: May 29, 2020

10                                                                     Troy L. Nunley
                                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               -3-
                             STIPULATION FOR FURTHER CONTINUANCE OF HEARING ON DEFENDANTS’ MSJ/MSA –
                               GODDARD V. COUNTY OF EL DORADO, ET AL., CASE NO. 2:18-CV-02659-TLN-CKD
